United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS, VA
MONTANA HEALTHCARE SYSTEM,
BOZEMAN VA CLINIC, Bozeman, MT,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1252
Issued: February 5, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 3, 2020 appellant filed a timely appeal from a May 12, 2020 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the May 12, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained a
respiratory condition in the performance of duty, as alleged.
FACTUAL HISTORY
On March 25, 2020 appellant, then a 46-year-old nurse, filed an occupational disease claim
(Form CA-2) alleging that he experienced an allergic respiratory reaction causally related to factors
of his federal employment, including exposure to four types of mold identified in the clinic where
he worked. He noted that he first became aware of his condition on June 1, 2019 and realized that
it was caused or aggravated by his federal employment on March 23, 2020. Appellant indicated
that, after taking 10 days off, he returned to work and experienced increased respiratory symptoms
and was treated in the emergency room. He stopped work on March 24, 2020. On the reverse side
of the claim form appellant’s supervisor indicated that on March 30, 2020 he was scheduled to
return to work at another employing establishment facility.
Appellant submitted a copy of a report detailing the March 3, 2020 testing of bioaerosol
samples at the employing establishment. The testing, completed by a private company, revealed
results suggestive of a possible indoor source of mold. It indicated that two fungal types were
recovered indoors that were not detected in the out-of-doors sample, suggesting a possible indoor
source. The study further indicated that Stachybotrys, a type of mold that can produce potent
mycotoxins and is associated with significant health symptoms, was detected in a sample taken in
office seven. This concentration was sufficient to contribute to poor indoor air quality. The study
revealed that these spores are not easily aerosolized and industry experts agree that any airborne
Stachybotrys indoors should trigger investigative action and thorough remediation of the mold
source. It further noted that Chaetomium was observed in samples taken in office 47 and 48. The
report indicated that this fungal type is allergenic and can produce various mycotoxins as well as
opportunistic infections in immune compromised individuals. It further indicated that
Chaetomium is found in cellulose materials and requires similar environmental conditions for
growth and it is often found in conjunction with Stachybotrys. The study recommended that the
mold sources be identified and corrective action be undertaken to avoid potentially severe
symptoms and reduce exposure to building occupants. It further recommended that with fungal
material at this level, and because of the presence of two target fungal types, remediation efforts
should be conducted.
In an April 7, 2020 development letter, OWCP informed appellant that it had received no
evidence in support of his occupational disease claim. It advised him of the type of factual and
medical evidence necessary to establish his claim and provided a questionnaire for his completion.
In a separate development letter of even date, OWCP requested that the employing establishment
provide additional information regarding appellant’s exposure to potentially harmful substances,
and comments from a knowledgeable supervisor regarding the accuracy of his statements. It
afforded both parties 30 days to respond.
On March 24, 2020 appellant was treated in the emergency room by Dr. Eric G. Lowe, a
Board-certified emergency room physician, for shortness of breath. He reported that after taking
10 days off he returned to work and had a return of respiratory symptoms. Appellant noted that

2

his workplace was under investigation for mold exposure, which was being remediated that week.
Dr. Lowe diagnosed acute respiratory failure with hypercapnia, environmental and seasonal
allergies, and gastroesophageal reflux disease. He opined that there was evidence of
environmental exposure as the source for appellant’s symptoms and removed him from work for
one week. Dr. Lowe prescribed epinephrine with almost immediate resolution of symptoms.
On April 14, 2020 Dr. Elizabeth A. Steiz, an osteopath, treated appellant by telephone for
occupational exposure to mold. She indicated that the employing establishment had known mold
contamination and was currently undergoing mold remediation. Appellant provided reports
documenting positive mold tests at the facility. He reported chronic and recurrent symptoms of
respiratory disease since June 2019 with cough, congestion, and shortness of breath. Appellant
was hospitalized from September 30 through October 2, 2019 for acute hypoxic and hypercapnic
respiratory failure, severe obstructive lung disease, staph aureus bronchitis, and hyper eosinophilia.
He also reported two emergency room visits in September 2019 with symptoms of shortness of
breath, coughing, and wheezing. Dr. Steiz noted that appellant had 10 days off work with
improvement in his symptoms and, upon returning to work on March 23, 2020, he experienced
shortness of breath and was treated in the emergency room. She diagnosed mold exposure, workrelated injury, and reactive airway disease that was not asthma. Appellant indicated that his
employing establishment moved him off site to another facility and he experienced improvement
in his symptoms.
In an attending physician’s report (Form CA-20) dated April 16, 2020, Dr. Steiz noted a
history of mold exposure on March 23, 2020 resulting in respiratory symptoms. She diagnosed
reactive airway disease and respiratory failure. Dr. Steiz checked a box marked “Yes,” indicating
that the diagnosed conditions were caused or aggravated by the described employment incident,
further noting that appellant’s symptoms developed after exposure to mold.
On May 6, 2020 Dr. Mark D. Winton, Board-certified in infectious disease, treated
appellant for mold exposure, eosinophilia, and acute recurrent pansinusitis. He diagnosed reactive
airway disease that mimics asthma caused by mold exposure at the employing establishment.
Dr. Winton noted that studies of the air handling in the building revealed elevated levels of reactive
mold. He reported other employees having similar symptoms with a removal from that work space
causing a dramatic improvement in symptoms. Dr. Winton ruled out other diseases and
environmental causes after reviewing the data from the work environment. He further noted that
immune response to mold can produce the same signs and symptoms as a sinus infection.
By decision dated May 12, 2020, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish the implicated employment factors. It concluded,
therefore, that he had not met the requirements to establish that he sustained an injury as defined
by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
3

Supra note 1.

3

United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.9 Neither the mere fact
that a disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents, is sufficient to
establish causal relationship.10
In a case in which a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11

4

Id.

5

E.W., Docket No. 19-1393 (issued January 29, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153
(1989); L.C., Docket No. 19-1301 (issued January 29, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

L.C., id.; R.C., 59 ECAB 427 (2008); James E. Chadden, id.

7

20 C.F.R. § 10.115; E.S., Docket No. 18-1580 (issued January 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
8
See T.L., Docket No. 18-0778 (issued January 22, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
9

J.F., Docket No. 18-0492 (issued January 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10
11

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).
E.W., supra note 5; Gary L. Fowler, 45 ECAB 365 (1994).

4

ANALYSIS
The Board finds that appellant has met his burden of proof to establish that exposure to
mold occurred while in the performance of duty, as alleged.
Appellant filed a claim alleging that he developed an allergic respiratory reaction caused
by exposure to mold while working at the employing establishment. The record establishes that
from June 2019 through March 23, 2020 appellant worked at the employing establishment with
exposure to mold. A March 3, 2020 study of bioaerosol samples at the employing establishment
revealed two fungal types were recovered indoors. The study noted that Stachybotrys, a type of
mold that can produce potent mycotoxins and was associated with significant health symptoms,
was detected in a sample taken in office seven. This concentration was sufficient to contribute to
poor indoor air quality. The study further noted that Chaetomium was observed in samples taken
in office 47 and 48, which is an allergen and can produce various mycotoxins as well as
opportunistic infections in immune compromised individuals. The study recommended that the
mold sources be identified and remediation efforts be undertaken to avoid potentially severe
symptoms and reduce exposure to building occupants. Appellant indicated that, after taking off
10 days, he returned to work and experienced increased congestion and respiratory symptoms.
The employing establishment did not respond to the development questionnaire and did
not dispute the findings of this study. On the reverse side of the claim form, appellant’s supervisor
had indicated that appellant was removed from the employing establishment and scheduled to work
from another facility commencing March 30, 2020. Additionally, appellant sought medical care
with Dr. Lowe on March 24, 2020, who noted his account of exposure to mold in the workplace
and diagnosed acute respiratory failure with hypercapnia, environmental and seasonal allergies.
Similarly, on April 14, 2020 Dr. Steiz treated appellant for occupational exposure to mold. She
too indicated that the employing establishment had known mold contamination and was currently
undergoing mold remediation. Dr. Steiz diagnosed mold exposure, work-related injury, and
reactive airway disease that was not asthma. Likewise, on May 6, 2020 Dr. Winton treated
appellant for mold exposure, eosinophilia, and acute recurrent pansinusitis. He referenced mold
exposure at the employing establishment, specifically that studies of the air handling in the
building revealed elevated levels of reactive mold. Dr. Winton diagnosed reactive airway disease
caused by mold exposure at the employing establishment.
The claimed respiratory injury is consistent with the facts and circumstances he sets forth,
his course of action, and the medical evidence he submitted. The Board finds that this evidence
establishes that the alleged exposure to mold occurred, as alleged.12
As appellant has established the claimed occupational exposure, the question becomes
whether this exposure caused an injury.13 As OWCP found that he had not established an
employment exposure, it did not evaluate the medical evidence.14 Thus, the Board will set aside
12

See J.C., Docket No. 18-1803 (issued April 19, 2019); M.C., Docket No. 18-1278 (issued March 7, 2019); M.M.,
Docket No. 17-1522 (issued April 25, 2018).
13

See N.B., Docket No. 13-0513 (issued August 27, 2017).

14

See A.T., Docket No. 16-1787 (issued February 1, 2017).

5

OWCP’s May 12, 2020 decision and remand the case for consideration of the medical evidence of
record.15 After such further development as deemed necessary, OWCP shall issue a de novo
decision addressing whether appellant has met his burden of proof to establish a respiratory or
other medical condition causally related to the accepted employment exposure.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish exposure to mold
occurred in the performance of duty, as alleged. The Board further finds that the case is not in
posture for decision with regard to whether he has established a respiratory or other medical
condition causally related to the accepted employment exposure.
ORDER
IT IS HEREBY ORDERED THAT the May 12, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: February 5, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

Id.

6

